Citation Nr: 1627323	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015, the Board denied an initial compensable rating for residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued an Order granting a Joint Motion for Remand by the parties, vacating the decision with respect to the issue described above, and remanding the matter to the Board for further action.

The issues of entitlement to service connection for a bilateral hand disorder, to include as secondary to service-connected lumbosacral spine disability, and entitlement to increased shoulder ratings have been raised by the record in January 2014 and May 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the AOJ.  


REMAND

The Board finds that another remand is necessary to comply with the parties' agreement in the April 2016 JMR, which has been adopted as part of the Court's order.  The parties agreed that the Board's July 2015 decision failed to address all the evidence favorable to the Veteran and did not consider whether a compensable rating may be available under other potentially applicable Diagnostic Codes (DC), to include DC 7804 and/or DC 5229, and whether the Veteran's left hand atrophy and neuropathy symptoms are related to the service-connected left shoulder disability.  

Consequently, the Board notes that the residuals from the Veteran's service-connected left hand have been attributed to possible neurological symptoms that may be related to the service-connected left shoulder (see March 2015 medical examination opinion); however, the Veteran also has inferred claims for service connection for a bilateral hand disorder that involve many of the same reported symptoms that the Veteran has also generally alleged to be part of the service-connected hand laceration disability.  The questions of whether the Veteran has a separate neurological disorder of the hands, and if so what symptoms the neurological disorder manifests, and what is the etiology of any neurological symptoms (whether related to the service-connected back disability or service-connected left shoulder disability) are overlapping questions to be adjudicated in the newly raised January 2014 and May 2015 statements claiming service connection for a bilateral hand disorder.  The issue of service connection for a bilateral hand disorder has not yet been adjudicated, but should be adjudicated first, as any grant of service connection for a bilateral hand neurological disability would have a significant impact on the question of whether many of the Veteran's reported left hand symptoms and impairments are actually part of the neurological disability, rather than the service-connected left finger/hand laceration injury.  

As a result, the Board finds that the issue of an initial compensable rating for residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals, is intertwined with the issues of service connection for a bilateral hand disorder (to include claimed as secondary to service-connected lumbosacral spine disability) and increased shoulder ratings because these issues involve the related question of whether the shoulder disability is causing secondary complications such as neurological disorder to the hands.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the inferred claims of service connection for a bilateral hand disorder, to include as secondary to service-connected lumbosacral spine disability, and entitlement to increased left shoulder rating (including the question of whether there are any neurological manifestations of the left shoulder disability to the left hand).  

Then readjudicate the appealed issue of initial compensable rating for residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

